DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 03/27/2020.
Claims 1-20 are currently pending and have been examined.




















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.









35 USC § 101 Analysis

Step 1: 
The Supreme Court has held that the patent eligibility statute, Section 101, contains an implicit exception for laws of nature, natural phenomena, and abstract ideas, which are ‘‘the basic tools of scientific and technological work.’’

Step 2A (prong 1):
In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s):
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)




Step 2A (prong 2):
A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

PTO § 101 Memorandum, 84 Fed. Reg. 52. According to the PTO § 101 Memorandum, “[c]laims that do not recite [subject] matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas,” except in rare circumstances. Even if the claims recite any one of these three groupings of abstract ideas, these claims are still not “directed to” a judicial exception (abstract idea), and thus are patent eligible, if “the claim as a whole integrates the recited judicial exception into a practical application of that [judicial] exception.” See PTO § 101 Memorandum, 84 Fed. Reg. 53. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. See PTO § 101 Memorandum, 84 Fed. Reg. 53-55.
For example, limitations that are indicative of “integration into a practical application” include:
1) Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a);
2) Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
3) Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP § 2106.05(c); and
4) Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).
See PTO § 101 Memorandum, 84 Fed. Reg. 53 - 55.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Step 2B:
The Federal Circuit has held claims are eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).  Therefore, if a claim has been determined to be directed to a judicial exception under revised Step 2A, the additional elements should then be evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patent eligible subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  

Step 1: 
The claims recite a process, system, apparatus, article of manufacture, and/or a nontransitory storage medium with instructions, all of which are statutory categories.

Step 2A (prong 1):

Claim 1 (representative of claims 6, 11, and 18):
The claim limitations are grouped as shown immediately following.  In this case, advertising, marketing, sales activities or behaviors, and/or managing personal behavior, relationships, or interactions between people are identified:
A method comprising: 
reducing traffic congestion and greenhouse gas emissions by identifying a local activity relevant to a first group of collocated users, wherein reducing traffic congestion further comprises: (Certain Methods Of Organizing Human Activity- commercial or legal interactions including agreements in the form of contracts; legal obligations; business relations; managing personal behavior or relationships or interactions between people including social activities)
determining a second group of collocated users, wherein the second group of collocated users includes the first group of collocated users, wherein the second group of collocated users is frequently collocated at predictable times, and wherein at least two users in the second group of collocated users are engaged in at least two different activities; (Certain Methods Of Organizing Human Activity- commercial 
obtaining information associated with the at least two different activities and a historical information associated with each user in the first group of collocated users; based on the information associated with the at least two different activities and the historical information, identifying the local activity relevant to the first group of collocated users; (Certain Methods Of Organizing Human Activity- commercial or legal interactions including agreements in the form of contracts; legal obligations; business relations; managing personal behavior or relationships or interactions between people including social activities)
suggesting the local activity to the first group of collocated users. (Certain Methods Of Organizing Human Activity- commercial or legal interactions including agreements in the form of contracts; legal obligations; business relations; managing personal behavior or relationships or interactions between people including social activities)

Additional dependent claims do not appear remedy the deficiency.

Step 2A (prong 2): 
Claim 1 (representative of claims 6, 11, and 18):
…a system
…one or more processors
…memory
… at least one non-transitory, computer-readable medium
… at least one data processing platform





These remaining claim limitations are delineated as shown immediately preceding.  The abstract idea is not integrated into a practical application. There are no improvements to the functioning of a computer, other technology or technical field, a particular machine is not cited, nothing is transformed to a different state or thing, the abstract idea is not more than a drafting effort designed to monopolize the abstract idea. 

Step 2B:
The claim limitations does not provide an Inventive Concept. The claim limitations do not recite additional elements that amount to significantly more that the abstract idea because the additional elements of the system comprising a computer processor, computer readable storage medium with instructions, and a memory configured to store information, each recited at a high level of generality in a computer network which only perform the universal computer functions of accessing, receiving, storing, and processing data, transmitting and presenting information. Taking the elements both individually and as an ordered combination, the function performed by the computer at each step of the process is purely orthodox. Using a computer to obtain and display data are some of the most basic functions of a computer. As shown, the individual limitations claimed are some of the most rudimentary functions of a computer. The technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative utilities. In summary, the individual step and/or component does no more than require a general computer to perform standard computer functions. 






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klein et al. (USPGP 2016/0300160 a1) hereinafter KLEIN, in view of Ganesh (USPGP 2014/0013240 A1), hereinafter GANESH.

Claims 1 and 6:
KLEIN as shown below discloses the following limitations:
reducing traffic congestion and greenhouse gas emissions by identifying a local activity relevant to a first group of collocated users, wherein reducing traffic congestion further comprises: (see at least Figures 11, 12, 33 as well as associated and related text; paragraphs 0070, 0073,  0076)
determining a second group of collocated users, wherein the second group of collocated users includes the first group of collocated users, wherein the second group of collocated users is frequently collocated at predictable times, and wherein at least two users in the second group of collocated users are engaged in at least two different activities; (see at least paragraphs 0050, 0060, 0070, 0071, 0073, 0074, 0076)
obtaining information associated with the at least two different activities and a historical information associated with each user in the first group of collocated users;  (see at least paragraphs 0050, 0060, 0070, 0071, 0073, 0074, 0076)
KLEIN does not specifically disclose the following limitations, but GANESH as shown does:
based on the information associated with the at least two different activities and the historical information, identifying the local activity relevant to the first group of collocated users; (see at least Figure 4 as well as associated and related text; paragraphs 0008, 0032, 0041-0044)
suggesting the local activity to the first group of collocated users. (see at least Figure 4 as well as associated and related text; paragraphs 0008, 0032, 0041-0044)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of KLEIN with the technique of GANESH because, “Electronic invites may be used to organize social group events between individuals who have GANESH: paragraph 0001).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

















s 2-5 and 7-10  are rejected under 35 U.S.C. 103(a) as being unpatentable over KLEIN/GANESH in view of Hull et al. (USPGP 2011/0289574 A1), hereinafter HULL.

Claim 2-5 and 7-10:
The combination of KLEIN/GANESH discloses the limitations as shown in the rejections above.  HULL further discloses the following limitations:
the obtaining information associated with the at least two different activities comprises: 
obtaining a description of an offer provided by a first user in the first group of collocated users, and the description of a request associated with a second user in the first group of collocated users; 
determining whether the offer matches the request; and 
upon determining that the offer matches the request, providing the offer to the second user. 
determining an affinity for the local activity associated with each user in the first group of collocated users;
based on the determined affinity, identifying a second local activity occurring at a future date.
determining an affinity for the local activity associated with each user in the first group of collocated users by determining a location of the local activity and a time of occurrence of the local activity, locating a device associated with each user in the first group of collocated users during the time of occurrence, determining a length of time the device associated with each user spent at the location of the local activity during the time of occurrence of the local activity, and adjusting the affinity based on the length of time; 
based on the determined affinity, identifying a second local activity occurring at a future date.
determining a style of a suggestion for the local activity presented to the first group of collocated users; 
generating a second suggestion for a second local activity in the determined style.
See at least Figure 6 as well as associated and related text; paragraphs 0090, 0102, 0113-0116, 0078.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of KLEIN/GANESH with the technique of HULL because, “Social networking is a concept that an individual's personal network of friends, family colleagues, coworkers, and the subsequent connections within those networks, can be utilized to find more relevant connections for dating, job networking, service referrals, activity partners, and the like.”  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).


















11-14 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klein et al. (USPGP 2016/0300160 a1) hereinafter KLEIN.

Claims 11:
KLEIN as shown below discloses the following limitations:
 a method of reserving/allocating space for a meeting of two or more people, the instructions comprising:
receiving an input describing a meeting including a number of attendants, a location of attendants, a meeting time, and a meeting topic; (see at least Figure 4 as well as associated and related text; paragraphs 0054, 0055)
determining meeting room requirements including a size of a meeting room and equipment associated with the meeting room based on the number of attendants, the location of attendants and the meeting topic; (see at least Figure 4 as well as associated and related text; paragraphs 0054, 0055)
obtaining available meeting rooms during the meeting time and attributes of the available meeting rooms, wherein the attributes include a size of a particular meeting room and equipment available at a particular meeting room; (see at least Figure 4 as well as associated and related text; paragraphs 0054, 0055)
comparing the attributes of the available meeting rooms to the meeting room requirements; (see at least paragraphs 0048-0055)
creating a prioritized list based on the comparison between the attributes of the available meeting rooms and the meeting room requirements; (see at least paragraphs 0048-0055)
providing the prioritized list to a user to permit the user to select a meeting room from the prioritized list. (see at least paragraphs 0048-0055)
KLEIN does not specifically disclose the limitations in a single embodiment.  However, in the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of KLEIN because, “Electronic invites may be used to organize GANESH: paragraph 0001).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 12 and 19:
KLEIN discloses the limitations as shown in the rejections above.  KLEIN further discloses the following limitations:
based on the location of attendants determining whether an attendant is remote; and
upon determining that the attendant is remote, determining that the meeting room requirements include equipment configured to enable videoconferencing.
 See at least paragraph 0070.

Claims 13 and 20:
KLEIN discloses the limitations as shown in the rejections above.  KLEIN further discloses the following limitations:
obtaining prior meeting rooms reserved by the user and prior topics associated with prior meeting rooms;
determining a matching topic among the prior topics having best semantic match to the meeting topic;
obtaining equipment associated with a meeting having the matching topic; and
determining the equipment associated with the meeting room to be same as the equipment associated with the meeting having the matching topic.
 See at least paragraph 0075.

Claim 14:
KLEIN discloses the limitations as shown in the rejections above.  KLEIN further discloses the following limitations:
the input comprises a natural language input, the method comprising:
interpreting the natural language input to obtain the input describing the meeting including the number of attendants, the location of attendants, the meeting time, and the meeting topic.
See at least Figure 4 as well as associated and related text; paragraphs 0054, 0055.

Claim 18:
KLEIN as shown discloses the limitations:
one or more processors; (see at least figure 2 as well as associated and related text)
memory coupled to the one or more processors, wherein the memory includes instructions executable by the one or more processors to: (see at least figure 2 as well as associated and related text)
receiving an input describing a meeting including a number of attendants, a location of attendants, a meeting time, and a meeting topic; (see at least paragraph 0075)
determining meeting room requirements including a size of a meeting room and equipment associated with the meeting room based on the number of attendants, the location of attendants and the meeting topic; (see at least paragraph 0075)
obtaining available meeting rooms during the meeting time and available meeting rooms’ attributes including a size and equipment;  (see at least paragraph 0075)
comparing the available meeting rooms’ attributes to the meeting room requirements; (see at least paragraph 0075)
creating a prioritized list based on the comparison between the available meeting rooms’ attributes and the meeting room requirements; (see at least paragraphs 0048-0055)
providing the prioritized list to a user. (see at least paragraphs 0048-0055)
KLEIN does not specifically disclose the limitations in a single embodiment.  However, in the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of KLEIN because, “Electronic invites may be used to organize social group events between individuals who have common interests. Electronic invites may be created by a host user who determines a time and a location of the social group event, and sends the information out to invitee individuals whom the host believes may be interested in the event. In doing so, the host may either make a determination of appropriate invitees to invite, or the host may send out a mass invite to a contact group.”  (GANESH: paragraph 0001).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).










Claim 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over KLEIN, in view of Scheper (US 9,955,318 B1), hereinafter SCHEPER.

Claims 15-17:
KLEIN discloses the limitations as shown in the rejections above.  SCHEPER
creating an augmented reality display of an environment surrounding the meeting room including displaying directions to the meeting room, thereby enabling the user to navigate to the meeting room.
creating an augmented reality display of an environment surrounding the meeting room including displaying information associated with the environment surrounding the meeting room.
monitoring a non-reservable room occupancy using a sensor; and 
informing the user of availability of the non-reservable room based on the monitoring.
See at least Figures 4 and 110 as well as associated and related text.   In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of KLEIN with the technique of SCHEPER because, “What is also needed is an overall space layout that provides a set of different affordance configurations including a separate affordance type for each of several different types of activities that typical employees engage in throughout the course of a day. Here, instead of trying to support many employee needs via a one size fits all workstation, several different affordance configurations should be provided where each one is optimized for a small set of specific activity types and employees should move about from configuration to configuration when different activities are to be performed. Again, transition from one configuration to another should be quick and simple and should require minimal if any actions on the part of an employee in addition to traveling from one configuration to the next.” (SCHEPER: column 6, lines 15-28).   Moreover, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
























Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:

Collaboration Superpowers.  TOOLS FOR REMOTE WORKERS - A SUPERLIST OF TOOLS & APPS TO HELP YOU WORK BETTER REMOTELY. (20 January 2017).  Retrieved online 12/31/2021.  https://www.collaborationsuperpowers.com/tools/

Aaron M. Lee.  An Exploratory Case Study of How Remote Employees Experience Workplace Engagement. (2018). Retrieved online 12/31/2021.
       https://scholarworks.waldenu.edu/cgi/viewcontent.cgi?article=6848&context=dissertations
 
Room.com. Make meetings more meaningful. (2021). Retrieved online 12/31/2021. https://room.com/pages/meeting-room?gclid=EAIaIQobChMIhYeB1LOO9QIVBIzICh1EqgBJEAMYAyAAEgJG5vD_BwE&gclid=EAIaIQobChMIhYeB1LOO9QIVBIzICh1EqgBJEAMYAyAAEgJG5vD_BwE










Foreign Art:

ATA, EMIKO.  SCHEDULE MANAGEMENT METHOD AND MANAGEMENT SYSTEM DOCUMENT ID. (JP 2010/102578 A)

ASANUMA KATSUHIDE.  EVENT MANAGEMENT SYSTEM FOR CONTROLLING GROUP ACTIONS BETWEEN A PLURALITY OF PARTICIPANTS BY USING TOTAL PROCESSING ATTRIBUTE. (JP 2020/064596 A)

YUMIBA HIROTSUGU.  RESERVATION MANAGEMENT DEVICE, RESERVATION MANAGEMENT METHOD, AND RESERVATION MANAGEMENT PROGRAM. (JP 2018/073082 A)

















James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)